DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 02/07/2022, the examiner has carefully considered the amendments.  

Response to Arguments

Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive.  Applicant appears to be relying on the amendment to the claims to overcome the rejection of claims 1-3 and 10-22.  Applicant has amended the claims to require the monomeric curable material when selected as the crystallization inhibitor comprise a heterocycle.  In addition, applicant argues Coates, the cited prior art, does not teach, describe and/or suggest the feature of “…wherein the polymerizable liquid does not exhibit crystallization over a period of 28 days at a storage temperature of 5 to 10 deg. C.   
As set forth in rejection Coats sets forth a composition in Table 4 which comprises a urethane acrylate oligomer (CN964E75), which is an aliphatic polyester urethane diacrylate comprising ~25 wt. % of ethoxylated trimethylolpropane triacrylate; isobornyl acrylate; a second urethane acrylate (CN965); tris-(-2-hydroxyethyl) isocyanurate triacrylate; a photoinitiator (Darocur 4265) and a stabilizer to obtain a liquid resin composition.  It is deemed the CN964 urethane acrylate reads on/anticipates applicant’s claimed oligomeric crystalline inhibitor since it meets the definition of applicants oligomeric crystallization inhibitor, as defined in the disclosure.  In addition, a further evidence applicant definition includes CN964 as a useable oligomeric crystallization inhibitor as taught in section [0029].  It is deemed the claim as written only requires the crystallization inhibitor to be either a curable oligomeric component, a curable monomeric component or a mixture of both.  Coats is deemed to anticipate the embodiment wherein the crystallization inhibitor is a curable oligomeric component.  The tris-(-2-hydroxyethyl) isocyanurate triacrylate is found in an amount of 40 % by volume (weight).  The composition comprises a photoinitiator component.  The components of the composition found in example 8 are deemed to anticipate the components of the composition as instantly claimed.  It is acknowledged the teachings of the Coats does not set forth and/or mention a crystallization inhibitor; however, as discussed above the urethane acrylate, CN 964, is deemed to anticipate the claimed component.  In addition, the CN 964 is a liquid component and CN964E75 would be a liquid resin in a reactive monomeric diluent (ethoxylated trimethylolpropane triacrylate) and SR 368 while solid is described as being readily soluble, as well as, Coates setting forth said resin composition in example 8 is a liquid.  The compositions appear to be the same and therefore the properties should be the same, as discussed in the previous office action.  And since The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
Therefore, the rejection over Coats still stands for the reasons set forth above.  The nonstatutory double patenting rejection still stands.  


Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 10-22 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Coates et al (7,211,238). 
Coates sets forth photocurable resin compositions useful in stereolithography, wherein said photocurable resin includes a urethane acrylate oligomer, an acrylate monomer, and a polymerization modifier—see abstract. 
Coates sets forth  a photocurable resin composition comprising a first urethane acrylate oligomer such as SARTOMER CN964, a first acrylate monomer such as  SARTOMER SR454, (ethoxylated (3) trimethylolpropane acrylate), and a polymerization modifier such as SARTOMER SR506, SARTOMER SR494, SARTOMER CN965, SARTOMER SR368, or mixtures thereof. The resin can include 5-35 weight % SARTOMER CN964 and 0.5-25 weight % SARTOMER SR454. The resin can include 0.5-20 weight % SARTOMER SR506. The resin can include 15-45 weight % SARTOMER SR494. The resin can include 0.5-25 weight % SARTOMER CN965. The resin can include 5-35 weight % SARTOMER SR368 (tris-(2-hydroxyethyl) isocyanurate triacrylate—see col. 4, lines 28-38. 
Coates sets forth a high heat resin can include a urethane acrylate oligomer, an acrylate monomer, and a polymerization modifier. The urethane acrylate oligomer can include an aliphatic polyester urethane diacrylate, an aromatic polyester urethane diacrylate, or a combination. The acrylate monomer can include a monovalent acrylate, such as isobornyl acrylate or a polyvalent acrylate, such as an ethoxylated bisphenol A diacrylate. The polymerization modifier can include a polyvalent acrylate, such as an isocyanurate triacrylate. The resin can also include a photoinitiator and a stabilizer—see col. 11, lines 29-53.  
Per example 8, Coats sets forth stereolithography resin compositions comprising the components set forth in Table 4:  
    PNG
    media_image1.png
    506
    650
    media_image1.png
    Greyscale

  The composition is deemed to anticipate instant claims 1-3, and 10-14.  Regarding the method of claim 15, Coates sets forth using stereolithography build up methods (layer by layer).   Thus claim 15 is found in the reference.  
The teachings of Coates does not set forth the storage stability properties, such as crystallization not be exhibited over a 28 day period at a storage temperature of 5 to 10 deg. C or a post light curing heat deflection temperature as found in the instant claims; however, said properties would be inherent to the compositions and Coates sets forth the instantly claimed composition (see claims 1, 15-19 and 21).  Therefore the claimed properties are deemed to be found in the resin composition of the reference. In the alternative, since the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 5-12 of copending Application No. US2021/0095094. Although the claims at issue are not identical, they are not patentably distinct from each other because they appear to comprise overlapping subject matter.  The primary difference is the copending claims require a dye; however, a dye is not excluded from the instant claims.  Addition the instant claims require a polymerization inhibitor component as defined in the claims.  However, it can be seen in pendent copending claims 7-12 said copending claims are intended to comprise the same components as found in the instant claims.  Thus, it is deemed that the instant claims, as written, cannot be infringed without literally infringing upon the claims of the co-pending application(s) as cited in the obviousness-type double patenting rejection(s). .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter

Claims 25-27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc